               IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF HAWAII


ROLAND I. KEHANO, SR.,        )     CIV. NO. 20-00013 SOM-KJM
#A0134841,                    )
                              )     ORDER DENYING OBJECTION;
          Plaintiff,          )     DISMISSING FIRST AMENDED
                              )     COMPLAINT; AND TERMINATING
     vs.                      )     ACTION
                              )
NURSE CRISTINE, NURSE MIKE,   )
                              )
          Defendants.         )
_____________________________ )

  ORDER DENYING OBJECTION; DISMISSING FIRST AMENDED COMPLAINT;
                     AND TERMINATING ACTION

     Before the court is pro se Plaintiff Roland I. Kehano, Sr.’s

Objection to the February 19 Order Denying Application To Proceed

In Forma Pauperis and Dismissing Complaint (“February 19 Order”)

and First Amended Complaint (“FAC”) [ECF No. 8].     See ECF Nos. 10

and 11.1

     For the following reasons, Plaintiff’s Objection is DENIED,

the FAC is DISMISSED, and this action is TERMINATED.

                         I.   BACKGROUND

     The February 19 Order denied Plaintiff’s in forma pauperis

(“IFP”) application because he has accrued at least three strikes

under 28 U.S.C. § 1915(g),2 and his pleadings failed to show that

     1
        For clarity, the court refers to the numbering and
pagination assigned to filed documents by the Federal Judiciary’s
Case Management/Electronic Case Files (“CM/ECF”).
     2
        Section 1915(g) bars a civil action by a prisoner from
proceeding in forma pauperis:
he was in imminent danger of serious physical injury when he

brought this action.3      See February 19 Order, ECF No. 8 at #36-

#37.       The court also found that Plaintiff’s Complaint failed to

state a colorable claim for relief, and granted him leave to

amend his claims and to submit the full filing fee.        Id.

       Because Plaintiff had already submitted $350 towards the

$400 filing fee [ECF No. 5], however, he was notified that he

must submit both the remainder of the filing fee and an amended

pleading that cured the deficiencies in his pleadings if he

elected to proceed.       See id. at 36.   In the alternative, the

court informed Plaintiff that he could voluntarily dismiss this

action in light of the court’s decision and the Clerk would

return the $350 partial fee that he had paid.

       On March 2, 2020, Plaintiff filed the Objection and the FAC.

He did not submit the remainder of the filing fee, however.

Plaintiff argues that he has not accrued three strikes, and that




               if the prisoner has, on 3 or more prior occasions,
               while incarcerated or detained in any facility,
               brought an action or appeal in a court of the
               United States that was dismissed on the grounds
               that it is frivolous, malicious, or fails to state
               a claim upon which relief may be granted, unless
               the prisoner is under imminent danger of serious
               physical injury.
       3
        Plaintiff’s IFP application was also incomplete and was
subject to dismissal on that basis.

                                     2
even if he has accrued three strikes, he is in imminent danger of

serious physical injury.

                           II.   DISCUSSION

     Plaintiff asserts several arguments in support of his

Objection to the February 19 Order’s finding that he has accrued

three strikes and fails to show imminent danger of serious

physical injury.   The court addresses these arguments separately.

A.   Cases Relied on to Determine Strikes

     The court has carefully reviewed the cases it relied on to

determine that Plaintiff has accrued three strikes and summarizes

each case below.

     1.   Kehano v. State, No. 2:04-cv-00935 (D. Ariz. 2005)

     Plaintiff accrued his first strike in Kehano v. State, No.

2:04-cv-00935, when the United States District Court for the

District of Arizona dismissed the action with prejudice for

Plaintiff’s failure to state a claim or file an amended pleading

that cured his pleading deficiencies.     See id., Orders, ECF Nos.

9, 11;4 see also Harris v. Mangum, 863 F.3d 1133, 1142-43 (9th

Cir. 2017) (holding a failure to amend or comply with a court

order constitutes a strike).

     2.   Kehano v. State, No. 2:05-cv-02475 (D. Ariz. 2005)

     Plaintiff accrued his second strike in Kehano v. State, No.

2:05-cv-02475, when the Arizona District Court dismissed the



     4
        This decision was affirmed on appeal.    See App. No.
05-17237 (9th Cir. Oct. 17, 2006).

                                   3
action with prejudice as frivolous because its claims duplicated

those raised and dismissed in No. 2:04-cv-00935.        See No.

2:05-cv-02475, ECF No. 13.5

     3.   Kehano v. Espinda, No. 1:12-cv-00529 (D. Haw. 2012)

     Plaintiff accrued a third strike in Kehano v. Espinda, No.

1:12-cv-00529, when the court dismissed the action with prejudice

for Plaintiff’s failure to state a claim.      ECF No. 8.   The court

explicitly warned Plaintiff that if he failed to get this

decision reversed on appeal, he would incur a strike under

§ 1915(g), and notified him of his earlier strikes in Nos.

2:04-cv-00935 and 2:05-cv-02475.       Id. at #45.   Plaintiff did not

appeal, and this dismissal represents Plaintiff’s third strike

under § 1915(g).6

B.   Plaintiff’s Arguments Regarding Strike Accrual

     Plaintiff first asserts that, regardless of whether an

inmate has substantial assets, he may still qualify for IFP

status if those assets are needed for other, urgent purposes,

such as medical expenses.     See Objection, ECF No. 10 at #72.

Apparently, Plaintiff believes that the court denied his IFP

application because he had sufficient funds, as evidenced by the



     5
        This decision was affirmed on appeal. See App. No. 05-
16908 (9th Cir. 2006) (citing Cato v. United States, 70 F.3d
1103-1105 n.2 (9th Cir. 1995) (stating action that “merely
repeats pending or previously litigated claims” is frivolous).
     6
       The Court also found that Plaintiff accrued a fourth
strike in Kehano v. Pioneer Mill Co., 1:12-cv-00448 (D. Haw. Dec.
6, 2012) (dismissing for failure to state a claim).

                                   4
$350 he had paid towards the filing fee.   Plaintiff is mistaken.

The court did not deny Plaintiff’s IFP application based on a

perception that he had sufficient funds and was not indigent.

Plaintiff’s IFP application was incomplete and provided no basis

to determine Plaintiff’s ability to pay or his indigence.    The

court denied Plaintiff’s IFP application, however, because he had

accrued three strikes and his pleadings did not show that he was

in imminent danger of serious physical injury when he brought

this action.   See February 19 Order, ECF No. 8 at #39.

     Plaintiff next argues that his pleadings are not subject to

screening pursuant to the Prison Litigation Reform Act (“PLRA”),

because he paid $350 towards the filing fee, and therefore, he

asserts that he must be treated as a paying litigant.     Objection,

ECF No. 10 at #72.   Plaintiff is incorrect.   Under the PLRA, the

court is required to screen all prisoner complaints in which a

prisoner seeks IFP status or raises claims against a governmental

entity, officer, or employee, “[n]otwithstanding any filing fee,

or any portion thereof, that may have been paid.”   28 U.S.C.

§§ 1915(e)(2); see also § 1915A(a) (requiring screening if

prisoner alleges claims against governmental actors or agencies).

Plaintiff sought IFP status to pay the remainder of his fee and

he asserts claims against government employees; thus, the court

was required to screen his claim.

     Plaintiff next argues that cases that are dismissed without

prejudice cannot be considered a strike.   Objection, ECF No. 10

at #73.   Plaintiff is again mistaken.   First, the actions relied

                                 5
on herein to determine Plaintiff’s strikes were each dismissed

with prejudice.   Second, even if these suits had been dismissed

without prejudice, they constitute a strike “[b]ecause § 1915(g)

of the current PLRA does not distinguish between dismissals with

and without prejudice, . . . a dismissal without prejudice may

count as a strike.”   O’Neal v. Price, 531 F.3d 1146, 1154 (9th

Cir. 2008); see also Paul v. Marberry, 658 F.3d 702, 704 (7th

Cir. 2011) (“A dismissal is a dismissal, and provided that it is

on one of the grounds specified in section 1915(g) it counts as a

strike, whether or not it’s with prejudice.” (internal citation

omitted)).7

     Finally, Plaintiff asserts that the dismissal of habeas

proceedings or claims that are pending on appeal are not strikes.

Objection, ECF No. 10 at #74.   While Plaintiff is correct, the

cases this court counted as strikes were not habeas petitions or

pending on appeal.8




     7
        This issue is currently before the United States Supreme
Court. See Lomax v. Ortiz-Marquez, 140 S. Ct. 428 (2019) (“Does
a dismissal without prejudice for failure to state a claim count
as a strike under 28 U.S.C. § 1915(g)?”). Until the Court issues
a contrary decision, however, such dismissals are counted as
strikes within the Ninth Circuit. O’Neal, 531 F.3d at 1154.
     8
        See El-Shaddai v. Zamora, 833 F.3d 1036, 1043-47 (9th
Cir. 2016) (discussing effect of dismissals of habeas petitions,
civil rights actions for failure to exhaust, or appeals simply
affirming an action that incurred a strike, unless the appeal is
also frivolous, malicious, or fails to state a claim); see also
Silva v. Di Vittorio, 658 F.3d 1090, 1100 (9th Cir. 2011)
(holding a strike is not incurred “until the litigant has
exhausted or waived his opportunity to appeal”).

                                 6
     Plaintiff fails to rebut this court’s finding that he has

accrued three strikes under § 1915(g).

C.   Imminent Danger of Serious Physical Injury

     Plaintiff also disputes the court’s finding that he was not

in imminent danger of serious physical injury when he brought

this action.   See 28 U.S.C. § 1915(g); see also February 19

Order, ECF No. 8 at #39-40.   Plaintiff does not challenge the

court’s determination that the verified claims in his Complaint

do not support such a finding.   Rather, Plaintiff alleges that he

is in imminent danger of serious physical injury because he (1)

suffers from Post-traumatic Stress Disorder from his military

service in Vietnam, (2) was unconstitutionally convicted and

imprisoned, and (3) is disabled.

     While the court sympathizes with Plaintiff’s struggles, and

honors his military service, these allegations do not support a

finding that he is in imminent danger of serious physical injury

based on the allegations he sets forth against Nurses Cristine

and Mike in the original Complaint or in the FAC regarding the

medical care he allegedly received in December 2019 at the Halawa

Correctional Facility (“HCF”).

     Nothing within the FAC, the original Complaint, Plaintiff’s

letters, Supplement, or Objection supports a finding that he was

in imminent danger of serious physical injury based on

Defendants’ actions or that there is a continuing practice that

injured him in the past that poses an “ongoing danger” to him



                                   7
now.    See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1056 (9th

Cir. 2007).    Plaintiff may not proceed IFP in this action.

D.     The FAC Fails to State A Colorable Claim for Relief

       Finally, the FAC fails to state any colorable claim for

relief against Defendants Nurse Cristine and Nurse Mike regarding

the alleged denial of medical care that Plaintiff alleges.     A

complaint must “contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation

marks and citation omitted).    A claim is “plausible” when the

facts alleged support a reasonable inference that the plaintiff

is entitled to relief from a specific defendant for specific

misconduct.     See id. (citation omitted).

       A colorable claim “requires only ‘a short and plain

statement of the claim showing that the pleader is entitled to

relief,’ in order to ‘give the defendant fair notice of what the

. . . claim is and the grounds upon which it rests.’”     Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

Gibson, 355 U.S. 41, 47 (1957)); see also Fed. R. Civ. P.

8(a)(2).    “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”

Iqbal, 556 U.S. at 678 (citation omitted).    The “mere possibility

of misconduct,” or an “unadorned, the defendant-unlawfully-

harmed-me accusation” falls short of meeting this plausibility

standard.     Id. at 678-79 (citations omitted); see also Moss v.

U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).

                                   8
     In the FAC, Plaintiff waives his claims against HCF Warden

Harrington and Nurse Lio, clarifies irrelevant background dates

regarding his claims, and then repeatedly directs the court to

enumerated statements within the February 19 Order.     See FAC, ECF

No. 11 at #84-#86.    The FAC alleges no additional, relevant facts

in support of Plaintiff’s claims and makes no sense without

reference to the deficient original Complaint and the February 19

Order explaining why Plaintiff’s claims are insufficient to

proceed.

     Plaintiff has been given the opportunity to amend his claims

and is unable to do so.   It is obvious that his claims cannot be

saved by amendment.   Accordingly, the FAC and this action are

dismissed with prejudice.     See Sylvia Landfield Tr. v. City of

Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013).

                            II.   CONCLUSION

     (1) Plaintiff’s Objection is DENIED, and he may not proceed

in forma pauperis in this action.

     (2) The First Amended Complaint fails to state a claim and

is DISMISSED.

     (3)   Because it is clear that further amendment is futile,

this action is DISMISSED with prejudice.

     (4) Because it is clear that Plaintiff intended to proceed

in forma pauperis and has not paid the full civil filing fee, the

Clerk of Court is directed to refund to Plaintiff the $350 that

he has paid, enter judgment and terminate this action.



                                    9
      IT IS SO ORDERED.



                                    /s/ Susan Oki Mollway
                                   Susan Oki Mollway
                                   United States District Judge



Kehano v. Harrington, et al., No. 20-cv-00013 SOM-KJM; Recon ‘20;




                                          10
